Citation Nr: 0521290	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-22 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This case came to the Board of Veterans' Appeals (Board) from 
a November 2002 RO decision that denied service connection 
for bilateral hearing loss and for tinnitus.  The veteran 
filed a notice of disagreement with this decision that same 
month, and the RO issued statement of the case (SOC) in June 
2003.  In July 2003, he timely perfected his appeal of these 
issues.

In May 2005, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss began many 
years after service and was not caused by any incident of 
service.

2.  The veteran's current tinnitus began many years after 
service and was not caused by any incident of service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107  (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  

The veteran is seeking entitlement to service for bilateral 
hearing loss and for tinnitus.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Historically, the veteran served on active duty in the Army 
from March 1953 to March 1955.  A review of his report of 
separation, Form DD 214, listed his most significant duty 
assignment as with B Battery, 96th Anti-Aircraft Artillery 
Missile Battalion.  No combat or overseas service was 
indicated.  Thus, the provisions of 38 U.S.C.A. § 1154 are 
not applicable to his claims. 

The veteran's pre-induction examination, performed in October 
1952, noted essentially normal findings throughout.  His 
service medical records are silent as to any complaints of or 
treatment for hearing loss or tinnitus.  His separation 
examination, performed in March 1955, noted that his ears 
were normal.  The report noted that both ears had hearing 
acuity of 15/15 on whispered voice testing and on spoken 
voice testing.
 
In April 2002, the veteran filed his claim seeking service 
connection for bilateral hearing loss and tinnitus.  On his 
application for compensation or pension, VA Form 21-526, he 
indicated that he had received post service treatment for 
these conditions at the VA medical center in Dallas, Texas, 
beginning in 1995.

Post service medical treatment records were obtained from the 
VA medical center in Dallas, Texas.  An April 2002 treatment 
report noted the veteran's complaints of gradual hearing loss 
and tinnitus over the past ten years.  The report concluded 
with diagnoses of hearing loss and tinnitus.  

In October 2002, a VA audiological examination was conducted.  
The report noted the veteran's narrative history of 
significant noise exposure during service.  He indicated that 
he has had tinnitus since his discharge from the service, and 
that he was unaware of hearing loss during service.  
Following his discharge from the service, he worked as a 
carpenter.  Audiological evaluation revealed diagnoses of 
bilateral high frequency sensorineural hearing loss and 
constant bilateral tinnitus.  The VA examiner noted that the 
veteran's claims folder was not available for review, and 
that if there is no documentation available, it was his 
opinion that it is most likely that both the veteran's 
hearing loss and tinnitus are age related since his current 
auditory thresholds are very compatible with his current age.

A statement from M. Reese, M.D., dated in October 2002, noted 
that the veteran has no medical cause for his hearing loss.  
Also included with this statement was an audiological 
evaluation of the veteran, dated in December 1987, which 
showed bilateral hearing loss.  

In June 2003, a second VA audiological examination was 
conducted.  The report noted the veteran's inservice history 
of training with 90-millimeter anti-aircraft guns, and also 
firing a 30.06 rifle.  Subsequent to his discharge from the 
service, the veteran reported being employed in construction 
field.  He also noted a fifteen to twenty year history of 
bilateral constant tinnitus, moderate in severity.  An 
audiological evaluation revealed findings consistent with 
bilateral high frequency sensorineural hearing loss.  The 
report also noted a diagnosis of bilateral constant tinnitus.  
The VA examiner noted that the veteran's claims folder was 
not available for review, but that the veteran's "current 
auditory thresholds appear quite compatible with his current 
age."  An addendum to this examination is dated in August 
2003.  It noted that the veteran claims folder had now been 
provided and reviewed.  The VA examiner noted that the 
veteran's service medical records were negative for hearing 
loss and tinnitus.  He then opined that the veteran's current 
hearing loss and tinnitus have both occurred subsequent to 
military service, and that it was his opinion that it is less 
likely than not that the current hearing loss and tinnitus 
are related to the veteran's military service.  

In May 2005, a Travel Board hearing was conducted.  At the 
hearing, the veteran testified that he believed his bilateral 
hearing loss and tinnitus are related to his inservice 
duties.  He indicated that he first started experiencing 
hearing problems soon after his basic training, when he was 
being trained on firing 90-millimeter anti-aircraft guns.  He 
reported that his inservice duties consisted of firing this 
weapon.  He indicated that his ear began to ring during 
service, and have continued, and worsened, ever since.  
Following his discharge from the service, he reported working 
as a carpenter.  



Bilateral Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Given the veteran's inservice duties, the Board has no doubt 
that on occasion he was exposed to loud noise while in the 
service. Nevertheless, the Board concludes, based on a review 
of the entire record, that the veteran's current bilateral 
hearing loss began many years after service and was not 
caused by any incident of service.

As noted above, the veteran served on active duty from March 
1953 to March 1955.  His service medical records were silent 
as to any complaints of hearing loss, and his March 1955 
separation examination reported hearing of 15/15 on whispered 
voice testing and on spoken voice testing.

The very first post service complaint of or treatment for 
hearing loss is not shown until 1987, over thirty years after 
his discharge from the service.  In support of his claim, the 
RO has obtained VA audiological examinations, dated in 
October 2002 and in June 2003, with an August 2003 addendum.  
These reports noted audiological findings which were "quite 
compatible" with the veteran's current age.  In addition, 
after reviewing the veteran's claims folder, the VA examiner 
opined that it is less likely than not that the current 
hearing loss and tinnitus are related to the veteran's 
military service.  

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, the veteran does not have the medical expertise to 
diagnose himself with hearing loss and then associate this 
condition with his active duty service.     

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hearing loss began years after 
his active duty and was not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Tinnitus

The first post service evidence noting a complaint of 
tinnitus is dated in 2002, over forty-five years after the 
veteran's discharge from the service.   Although the veteran 
is currently shown to have a diagnosis of tinnitus, there is 
no competent evidence linking that condition to his military 
service.  In the August 2003 addendum, the VA examiner opined 
that it is less likely than not that his current hearing loss 
and tinnitus are related to his military service.  

While the veteran was undoubtedly exposed to loud noise 
during his service, the same conclusion is reached when 
considering his post service employment as a carpenter.

As a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, and 
that it must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121. 

The RO's August 2002 letter, the June 2003 statement of the 
case (SOC), and the September 2003 supplemental SOC, advised 
the veteran what information and evidence was needed to 
substantiate his claims herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertained to the claim.  He was specifically advised 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally, the documents advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Thus, the veteran was 
ultimately provided content complying notice and proper 
subsequent process.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  When considering the notification 
letter, the SOC, and supplemental SOC, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence in 
this case.  Moreover, the veteran has been given multiple VA 
examinations in this matter. 38 C.F.R. § 3.159.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claims.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claims herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims herein.  



ORDER


Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


